DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pun et al. (US Pub. 2019/0244882) in view of CHAE et al. (US PUB. 2018/0239478) and Mgaya (US PUB. 2010/0015300).
Regarding claim 1, Pun teaches a method of manufacturing a flexible substrate comprising: 
providing a base film material 10 (Fig. 2A) of polymer (Pun teaches in Para [0038] wherein the flexible dielectric film 10 comprises polyimide and polyimide is a polymer compound); 
modifying a surface of said polymer base film 10 to form a functional group 12 on said polymer surface (Fig. 2B); 
thereafter depositing a catalyst layer comprising Palladium (Pd) or Nickel (Ni) on said cyclo-olefin polymer surface (Para [0040]);
thereafter electrolessly plating a Ni-P seed layer 14 on said surface (Fig. 2C and respective text); 
forming a photoresist pattern 16 on said Ni-P seed layer 14 (Fig. 2D and respective text); 
plating copper traces 20 within said photoresist pattern 16 (Fig. 2E-2G and associated texts); 
removing said photoresist pattern 16 and etching away said Ni-P seed layer 14 not covered by said copper traces 20 to complete said flexible substrate (see Fig. 2I-2J & 2K-2L and respective text).
Pun is silent on the base film material being of cyclo-olefin polymer (COP). The Examiner understands that said claim feature would have been obvious to those having ordinary skill in the art. For instance, CHAE teaches in Para 0065] a flexible dielectric film that comprises cyclo-olefin polymer due to COP’s flexible characteristics when used as extremely thin layers, transparent and protective qualities while maintaining electric characteristics of the device. As such, said claim feature would have been obvious and within the ordinary skill in the art. 
Furthermore, Pun and CHAE are silent on irradiating a surface of the COP film with UV light to form the functional group. The Examiner understands that the use of UV light would have been obvious to those having ordinary skill in the art. For instance, Mgaya teaches forming a functional group on a flexible substrate by a process of UV irradiation (Para [0005] and claim 1). As such, said claim feature would have been obvious and within the routine skill in the art.
Regarding claim 2, the combination of Pun, CHAE and Mgaya teaches the method according to claim 1, wherein said cyclo-olefin polymer base material has a thickness of 12.5 to 100 m, a dielectric constant of < 3, and a dielectric tangent loss of <0.001 at 1GHz (Pun’s Para [0038] teaches the thickness and CHAE’s Para [0065] teaches the material and the combination of prior art meets the claim dimension). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, the combination of Pun, CHAE and Mgaya teaches the method according to claim 1, wherein said irradiating said cyclo-olefin polymer surface forms said functional group comprising a carbonyl and hydroxyl group layer having a thickness of 2 to 20 nm (Pun’s Para [0039] teaches the thickness and Mgaya’s Para [0005] teaches the functional group comprising carbonyl and hydroxyl groups). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, the combination of Pun, CHAE and Mgaya teaches the method according to claim 1, further comprising depositing a catalyst layer comprising Palladium (Pd) or Nickel (Ni) on said cyclo-olefin polymer surface by 22CT20-001 immersion into an ionic metal solution to activate said surface for subsequent electroless Ni-P seed layer plating (Pun’s Para [0040] teaches catalyst layer comprising Pd or Ni on the polymer layer surface).  
Regarding claim 5, the combination of Pun, CHAE and Mgaya teaches the method according to claim 4, further comprising treating said surface with an alkaline degreaser prior to said depositing said catalyst layer (the use of alkaline degreaser to bath and clean the surface would have been obvious and within the routine skill in the art. For instance, Pun refers to alkaline bath in Para [0005]. Moreover, the applicant refers to the procedure as a “typical cleaning” which implies admitted prior art).   
Regarding claim 6, the combination of Pun, CHAE and Mgaya teaches the method according to claim 1, wherein said electrolessly plating said Ni-P seed layer 14 is an autocatalytic process and wherein said Ni-P seed layer has a thickness of 0.1 m +/- 10% and a composition of Ni: 96.5~97.5 wt% and P: 2.5~3.5 wt% (Pun’s Para [0040]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, the combination of Pun, CHAE and Mgaya teaches the method according to claim 1, wherein said forming said photoresist pattern comprises: applying a photoresist 16 on said Ni-P seed layer 14; and exposing and developing said photoresist to form a pattern for fine pitch traces for circuitization (Pun’s Fig. 2D-2G and respective text).  
Regarding claim 8, the combination of Pun, CHAE and Mgaya teaches the method according to claim 1, wherein said plating said copper traces 22 comprises electrolytically plating copper to a thickness of between about 2 to 35 um wherein a ratio of the top to bottom widths of said copper traces is close to 1, wherein an elongation strength of said copper traces is over 15%, wherein a tensile strength of said copper traces is between about 290 and 340 N/mm2, and wherein a hardness of said copper traces is 100 in vicker hardness with a purity of more than 99.9% (Pun’s Para [0042]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, Pun teaches a method of manufacturing a flexible substrate comprising: 
providing a base film material 10 (Fig. 2A) of polymer (Pun teaches in Para [0038] wherein the flexible dielectric film 10 comprises polyimide and polyimide is a polymer compound); 
modifying a surface of said polymer base film 10 to form a functional group 12 on said polymer surface (Fig. 2B); 
thereafter depositing a Palladium or Nickel catalyst on irradiated said pattern on said surface (Para [0040]); and
thereafter plating copper traces on said catalyst to complete said flexible substrate (Fig. 2E-2G and associated texts).
Pun is silent on the base film material being of cyclo-olefin polymer (COP). The Examiner understands that said claim feature would have been obvious to those having ordinary skill in the art. For instance, CHAE teaches in Para 0065] a flexible dielectric film that comprises cyclo-olefin polymer due to COP’s flexible characteristics when used as extremely thin layers, transparent and protective qualities while maintaining electric characteristics of the device. As such, said claim feature would have been obvious and within the ordinary skill in the art. 
Furthermore, Pun and CHAE are silent on irradiating a surface of the COP film with UV light to form the functional group. The Examiner understands that the use of UV light would have been obvious to those having ordinary skill in the art. For instance, Mgaya teaches forming a functional group on a flexible substrate by a process of UV irradiation (Para [0005] and claim 1). As such, said claim feature would have been obvious and within the routine skill in the art.
Regarding claim 10, the combination of Pun, CHAE and Mgaya teaches the method according to claim 9, wherein said cyclo-olefin polymer base material has a thickness of 12.5 to 100 m, a dielectric constant of < 3, and a dielectric tangent loss of <0.001 at 1GHz (Pun’s Para [0038] teaches the thickness and CHAE’s Para [0065] teaches the material and the combination of prior art meets the claim dimension). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, the combination of Pun, CHAE and Mgaya teaches the method according to claim 9, wherein said irradiating said cyclo-olefin polymer surface forms said functional group comprising a carbonyl and hydroxyl group layer having a thickness of 2 to 20 nm (Pun’s Para [0039] teaches the thickness and Mgaya’s Para [0005] teaches the functional group comprising carbonyl and hydroxyl groups). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, the combination of Pun, CHAE and Mgaya teaches the method according to claim 9, further comprising treating said surface with an alkaline degreaser prior to said depositing said catalyst layer (the use of alkaline degreaser to bath and clean the surface would have been obvious and within the routine skill in the art. For instance, Pun refers to alkaline bath in Para [0005]. Moreover, the applicant refers to the procedure as a “typical cleaning” which implies admitted prior art).  
Regarding claim 13, the combination of Pun, CHAE and Mgaya teaches the method according to claim 9, further comprising depositing a catalyst layer comprising Palladium (Pd) or Nickel (Ni) on said cyclo-olefin polymer surface by 22CT20-001 immersion into an ionic metal solution to activate said surface for subsequent electroless Ni-P seed layer plating (Pun’s Para [0040] teaches catalyst layer comprising Pd or Ni on the polymer layer surface).  
Regarding claim 14, the combination of Pun, CHAE and Mgaya teaches the method according to claim 9, wherein said electrolessly plating said Ni-P seed layer 14 is an autocatalytic process and wherein said Ni-P seed layer has a thickness of 0.1 m +/- 10% and a composition of Ni: 96.5~97.5 wt% and P: 2.5~3.5 wt% (Pun’s Para [0040]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, the combination of Pun, CHAE and Mgaya teaches the method according to claim 9, wherein said plating said copper traces 22 comprises electrolytically plating copper to a thickness of between about 2 to 35 um wherein a ratio of the top to bottom widths of said copper traces is close to 1, wherein an elongation strength of said copper traces is over 15%, wherein a tensile strength of said copper traces is between about 290 and 340 N/mm2, and wherein a hardness of said copper traces is 100 in vicker hardness with a purity of more than 99.9% (Pun’s Para [0042]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 11/01/22 have been fully considered but they are not persuasive. The Examiner would like to point out that the combination of the prior art teaches all of the claim limitations. Pun teaches in Para [0040] the amended limitation of catalyst layer comprising Palladium or Nickel. All of the three references teach the use of polymer - CHAE teaches the use of cyclo-olefin polymer and Mgaya teaches the widely known use of UV light to form a functional group on a polymer film. In response to Applicant's argument that Mgaya is non-analogous art, it has been held that the determination that a reference is from a non-analogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In re Wood, 202 USPQ 171, 174. In this case, the prior art (Pun, CHAE and Mgaya) discuss the use of polymer base films. As such, the use of UV light to form a functional group on a polymer film in Mgaya is reasonably pertinent to a similar process step in Pun and CHAE. As such, the argument is not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894